TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00836-CR



                               William Henry Zientek, Appellant

                                                 v.

                                  The State of Texas, Appellee


                   FROM THE COUNTY COURT OF MILAM COUNTY
         NO. CR31073, HONORABLE DAVID L. BARKEMEYER, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellant William Henry Zientek has filed a pro se notice of appeal from his

conviction for the misdemeanor offense of driving while intoxicated. Appellant’s brief was due in

this Court on August 22, 2012. On September 10, we notified appellant that his brief was overdue

and that if we did not receive a satisfactory response on or before September 20, 2012, a hearing

before the district court pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, no brief has

been filed, nor have we received a response from appellant.

               We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

trial court shall hold a hearing immediately to determine whether appellant still wishes to prosecute

his appeal and whether appellant is indigent. See id. If appellant desires to appeal and is indigent,

the trial court should make appropriate orders to ensure that appellant is adequately represented
on appeal. See id. Following the hearing, the trial court should order the appropriate supplementary

clerk’s and reporter’s records to be prepared and forwarded to this Court no later than February 11,

2013. See id.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: January 10, 2013

Do Not Publish




                                                 2